El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Los demandantes en una acción reivindicatoría, apelan de una sentencia que declaró sin lugar la demanda luego de celebrado el juicio en los méritos. En 1896 Amador Trías Silva otorgó hipoteca a favor de Modesto Munitiz. Más tarde, Munitiz traspasó la hipoteca a la Porto Rico Leaf Tobacco Company.' Trías falleció en 1900. Los demandan-tes son sus herederos. En 1907 la Porto Rico Leaf Tobacco Co. inició procedimiento ejecutivo sumario en la Corte de Dis-trito de Guayama contra Trías. El Juez de la Corte de Distrito de Guayama creyéndose estar incapacitado remitió el caso a la Corte de Distrito de San Juan. La finca hipotecada estaba situada en el distrito judicial de Guayama. La Corte de Distrito de San Juan ordenó la expedición de un requerimiento de pago dirigido a Trías. En una estipula-ción celebrada por los demandantes y la Porto Rico Leaf Tobacco Co. se convino en que de conformidad con la úl-tima orden mencionada se había librado un auto decretando la notificación del requerimiento de pago a Trías y que el submárshal de la Corte de Distrito de San Juan había de-vuelto dicho mandamiento con un certificado al efecto de que había notificado el requerimiento de pago a Trías en deter-minado sitio en San Juan, mencionado como la residencia de Trías.
*93La teoría de la demanda fué que siendo el procedimiento ejecutivo sumario enteramente nulo y apareciendo este hecho claramente del Registro de la Propiedad, ni el título de Trías a la finca hipotecada ni el título de los demandantes a la misma habían sido afectados en forma alguna por dicho procedimiento o por los traspasos subsiguientes de la finca. Se solicitaba sentencia: declarando absolutamente nulo e inexistente el procedimiento ejecutivo sumario; declarando nula, inexistente e ineficaz la subasta realizada por el márshal a favor de Modesto Munitiz, así como también las sucesivas transferencias hasta sus actuales poseedores; or-denando sean canceladas las inscripciones de dichos tras-pasos en el Registro de la Propiedad de G-uayama; decla-rando que la finca descrita en el párrafo cuarto de la demanda era de la propiedad de los demandantes a los que correspondían los frutos y utilidades y condenando a sus actuales poseedores a devolverles dicha finca con los frutos producidos desde las fechas de sus respectivas adquisiciones.
El juez de distrito (basándose en Sucn. Mandés v. Sucn. Agüeros, 43 D.P.R. 296; Pueblo v. Riera, 27 D.P.R. 15; Menéndez v. Cobb, 28 D.P.R. 779 y Gutierrez Viuda de Crosas v. Longpré, 44 D.P.R. 679) resolvió: Que debe preceder a la acción reivindicatoria la acción sobre nulidad del pro-cedimiento ejecutivo hipotecario; que la acción de nulidad no habiendo sido instada dentro de los quince años después de la fecha en que el márshal otorgó escritura a favor de Munitiz, había prescrito a virtud del artículo 1864 del Código Civil (edición de 1930); que no habiendo sido presentada en evidencia una copia certificada de las constancias del registro de la propiedad ni habiendo sido ofrecida otra evidencia para demostrar que los supuestos defectos jurisdiccionales apare-cían claramente del registro de la propiedad, todos los de-mandados, con excepción de la Porto Rico Leaf Tobacco Co., eran terceros y como tales tenían derecho a acogerse a la protección del artículo 34 de la Ley Hipotecaria.
*94De una opinión emitida por el Juez Asociado Sr. del Toro, hace nn cuarto de siglo, con-la cual concurrió el Juez Asociado Sr. Wolf (Sucn. Nieves v. Sucn. Sánchez, 17 D.P.R. 876, 879) tomamos el siguiente extracto:
“La acción ejercitada por la demandante es la de reivindicación, independiente de la de nulidad del título de la demandada.
“ ‘La doctrina legal de que cuando se ejercita la acción reivin-dicatoría contra personas que están en posesión de la cosa objeto del pleito en virtud de un título que se tenía por legítimo, es pre-ciso que antes se pida la nulidad de éste, sólo tiene aplicación cuando la nulidad produce la acción, pero no cuando el derecho de reivindi-car es independiente de ella. (Sent, del T. S. de E. de 16 de oc-tubre de 1873.)
“ ‘Fundándose la acción reivindicatoría en un derecho recono-cido como preexistente al del título que ostenta el demandado, es innecesario pedir previa y separadamente la nulidad de dicho título, porque no nacía de ella la acción del demandante, sino que es con-secuencia de la que ha deducido. (Sent, del T. S. de E. de 17 de enero de 1889.)
“ ‘Es inaceptable el principio de que no puede entablarse la ac-ción reivindicatoría contra poseedor que tiene título más o menos firme inscrito en el registro de la propiedad sin que proceda otra acción que, conforme a derecho sea adecuada para destruirlo, cuando la entablada no tiene otro objeto que el de perseguir el inmueble que el demandante reclama como dueño, pero no en el concepto de que el título del demandado sea más o menos eficaz. (Sent, del T. S. de E. de 6 de abril de 1889.)
“ ‘El que funda la acción reivindicatoría en un título indepen-diente del de los poseedores, no está obligado a pedir y obtener la nu-lidad de éste para que prevalezca su acción. (Sent, del T. S. de E. de 13 de febrero de 1892.)’ ”
Cuatro años más tarde esta corte expresó una opinión unánime en el sentido de que un caso como el de autos cla-ramente cae dentro de la excepción a la regla general y no dentro de la regla misma. Oliver v. Oliver, 23 D.P.R. 181 et seq. Se llegó a esta conclusión con la ayuda de compe-tentes letrados a ambos lados de la cuestión después de am-plia discusión y profunda deliberación.
*95Véanse también: Pueblo v. Dimas, 18 D.P.R. 1061; Arvelo v. Banco Territorial, 25 D.P.R. 728; Pueblo v. Sucn. Valdés, 31 D.P.R. 223; Amy v. Sucn. Verges, 33 D.P.R. 372; González et al. v. Fumero et al., 38 D.P.R. 556, 570; Monrozeau v. Amador, 40 D.P.R. 132, 138; Cintrón Parra v. Yabucoa Sugar Co., 42 D.P.R. 692; García León v. Sucn. Dávila, 45 D.P.R. 165; Solá v. Castro, 32 D.P.R. 804, 811; Doucet v. Fenelón, 120 La. 18; Beland v. Gebelin, 46 La. Ann. 326; Mays v. Witkowsky, 46 La. Ann. 1475; Bledsoe v. Erwin, 33 La. Ann. 615.
Una acción encaminada a establecer la nulidad absoluta de un procedimiento ejecutivo" sumario no prescribe por el transcurso de 15 años por las mismas razones que justifican la conclusión de que tal acción no prescribe por el transcurso de cuatro años. Véanse Sucn. Suro v. Sucn. Prado, 21 D.P.R. 241; Cruz v. Sucn. Kuinlan, 29 D.P.R. 877; Oliver v. Oliver, Arvelo v. Banco Territorial, Solá v. Castro, González Rodríguez v. Fumero, Amy v. Sucn. Verges, y Monrozeau v. Amador, supra.
El procedimiento ejecutivo en el caso de autos era absolutamente nulo. Porto Rico Leaf Tobacco Co. v. Ereño, 16 D.P.R. 100; Cortés v. Díaz, 31 D.P.R. 454; Anaud v. Martínez, 40 D.P.R. 669; Blondet v. Benítez, 33 D.P.R. 409; Monrozeau v. Amador, García León v. Dávila, supra, y otros casos.
La alegación décima de la demanda dice en parte lo siguiente:
“Décimo: Que del asiento de inscripción practicado en el Regis-tro de la Propiedad de Guayama, como resultado de la escritura de venta judicial a que se ha hecho mención, aparece que la finca des-crita en el párrafo cuarto de esta primera causa de acción fué ven-dida en subasta pública por el Marshal de la Corte de Distrito de Guayama, en procedimiento ejecutivo hipotecario, seguido ante la Corte de Distrito de San Juan por la Porto Rican Leaf Tobacco Co. . .
*96La contestación de la Porto Eico Leaf Tobacco Company contiene las siguientes admisiones:
“10. — Contestando el hecho 10 de dicha primera causa de ac-ción, admite la demandada que del asiento de inscripción practicado en el Registro de la Propiedad de Guayama, como resultado de la escritura de venta judicial antes referida, aparece que la finca des-crita en el párrafo cuarto de la primera causa de acción, fué vendida en pública subasta por el Márshal de la Corte de Distrito de Gua-yama, en procedimiento ejecutivo hipotecario, promovido ante la Corte de Distrito de San Juan por la Porto Rican Leaf Tobacco Company. ...”
La contestación de los demandados Baltazar Mendoza, Fernando Mendoza, Eafael Osuna y Sucn. de Manuel Pérez y Díaz, contiene la misma admisión.
Los herederos de Modesto Munitiz negaron “por falta de suficiente información y creencia.”
“que de haberse practicado algún asiento.en el Registro de la Pro-piedad de Guayama de la finca en litigio, del mismo resulte que fuera vendida dicha finca por el márshal de Distrito de Guayama, en procedimiento ejecutivo seguido ante la Corte de Distrito de San Juan. ’ ’
Los demandantes presentaron como prueba copia de la escritura otorgada por el márshal a favor de Modesto Mu-nitiz, adquirente en la subasta. Esta escritura informaba, ampliamente al comprador que la finca hipotecada estaba dentro del distrito judicial de Guayama y que había sido ven-dida en procedimiento ejecutivo sumario por orden de la Corte de Distrito de San Juan. El márshal no era “una persona que en el registro aparezca” con derecho o poder alguno para transferir la finca hipotecada. Modesto Munitiz no era un tercero. Sus herederos no están en mejor posición. Es lógico agregar que estos herederos, si entendemos la con-testación, no invocan para sí la protección del artículo 34 de la Ley Hipotecaria.
Por lo tanto, la corte de distrito también cometió error al resolver que todos los demandados, con excepción de la *97Porto Rico Leaf Tobacco Co., eran terceros, y, como tales, no estaban sujetos a las pretensiones de los demandantes.
Únicamente dos de los tres jueces que integraron la ma-yoría en el caso de Sucesión Mandés v. Sucesión Agüero, 43 D.P.R. 292, forman parte de la corte según está constituida ahora. Estos dos, el Juez Presidente Sr. Del Toro y el Juez Asociado Sr. Wolf que emitió la opinión en reconsi-deración en el caso de Mandes, están contestes en que no fue la intención de la mayoría revocar o modificar la doctrina del caso de Anaud v. Martinez y de los otros casos citados más arriba. El caso de El Pueblo v. Riera, y los en él citados, son fácilmente distinguibles del de Anaud o pueden considerarse como revocados por el de Anaud en tanto en cuanto pueden estar en conflicto con el mismo. Una lectura de las opiniones emitidas en los dos casos de Gutiérrez Viuda de Crosas v. Longpré, bastará para distinguirlos del de Anaud v. Martinez y del presente. Ninguno de los apelados, a ex-cepción de la Porto Rico Leaf Tobacco Company, ha radi-cado alegato en el presente recurso. El penúltimo párrafo, de la relación del caso y opinión emitida por el juez de distrito., lee así:
“Resueltas las anteriores cuestiones que por sí solas son suficien-tes para declarar sin lugar la' demanda presentada, se hace en un todo innecesario el entrar a considerar las demás defensas propues-tas por los demandados, así como la contención establecida por los demandantes en cuanto a la nulidad e ineficacia del título ostentado por los demandados; siendo también improcedente el considerar la reconvención propuesta por la Porto Rico Leaf Tobacco Co. y las defensas especiales propuestas por la representación de Modesto. Munitiz de defectos en el juramento de la demanda y defectos de-partes demandadas.”
Por éste y por otros motivos parece preferible que la. corte de distrito considere primeramente las cuestiones es-pecificadas en el extracto que acabamos de citar así como otras cuestiones no decididas por la corte de distrito ni dis-cutidas adecuadamente aún en el alegato de la parte ape-lante.
*98La Porto Rico Leaf Tobacco Co. sostiene: que ella no era una parte necesaria ni apropiada; qne en cnanto a ella la demanda no adnce hechos suficientes para determinar una causa de acción y no solitica sentencia en su contra. Podría admitirse que la compañía tabacalera no era una parte ne-cesaria. Que no era una parte apropiada o que la demanda deja de aducir hechos suficientes para determinar una causa de acción en lo que a ella se refiere, en forma alguna es tan claro. Sin embargo, aparentemente la única razón para hacer figurar a la compañía tabacalera como demandada lo fue darle la oportunidad de ser oída y de alegar cualquier derecho o reclamación que pudiera tener para evitar cualquier cues-tión relativa a defectos de partes y a fin de que los intereses de todas las partes interesadas pudieran ser resueltos en un solo pleito. Las cuestiones aquí envueltas no han sido de-bidamente desarrolladas en los dos alegatos que tenemos a la vista. Si se desea una oportunidad para desarrollar más los mismos, será considerada una moción de reconsideración.

Debe revocarse la sentencia apelada y devolverse el caso para ulteriores procedimientos no inconsistentes con esta opinión.

Los Jueces Asociados Señores Córdova Dávila y Travieso no intervinieron.